 



Staffing 360 Solutions, Inc.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
February 15, 2013 by and between Staffing 360 Solutions, Inc., a Nevada
corporation (“S360” or the “Company”), and Alfonso J. Cervantes (“CERVANTES”).

 

1)Engagement and Responsibilities

 

a) Upon the terms and subject to the conditions set forth in this Agreement, the
Company hereby employs CERVANTES as President of the Company. CERVANTES hereby
accepts such employment.

 

b) Cervantes’ duties and responsibilities shall be those incident to the
positions described in Section 1(a) as set forth in the Bylaws of the Company
and those which are normally and customarily vested in such offices of a
corporation. In addition, Cervantes’ duties shall include those duties and
services for the Company and its affiliates as the Board shall, in its sole and
absolute discretion, from time to time reasonably direct which are not
inconsistent with Cervantes’ position described in Section 1(a).

 

c) CERVANTES agrees to devote, on a non-exclusive basis, the necessary time,
energy and efforts to the business of the Company and will use his best efforts
and abilities faithfully and diligently to promote the Company’s business
interests. It is understood between the Company and CERVANTES that he will
devote no less than 20 hours per week in the execution of his duties. For as
long as CERVANTES is employed by the Company, CERVANTES shall not, directly or
indirectly, either as an employee, employer, consultant, agent, investor,
principal, partner, stockholder (except as the holder of less than 1% of the
issued and outstanding stock of a publicly held corporation), corporate officer
or director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Company, as such businesses are now or hereafter conducted,
or any business which the Company contemplates conducting or intends to conduct.

 

2)Definitions

 

“Board” shall mean the Board of Directors of the Company.

 

“Disability,” with respect to CERVANTES, shall mean that, for physical or mental
reasons, CERVANTES is unable to perform the essential functions of Cervantes’
duties under this Agreement for 30 consecutive days, or 60 days during any one
six month period. CERVANTES agrees to submit to a reasonable number of
examinations by a medical doctor advising the Company as to whether CERVANTES
shall have suffered a disability and CERVANTES hereby authorizes the disclosure
and release to the Company and its agents and representatives all supporting
medical records. If CERVANTES is not legally competent, Cervantes’ legal
guardian or duly authorized attorney-in-fact will act in Cervantes’ stead for
the purposes of submitting CERVANTES to the examinations, and providing the
authorization of disclosure.

 

 

“Effective Date” shall mean on completion of the initial acquisition of a
temporary staffing company by S360 and contemporaneous financing.

 



 

 

 

“For Cause” shall mean, in the context of a basis for termination of Cervantes’
employment with the Company, that:

 

a) CERVANTES breaches any obligation, duty or agreement under this Agreement,
which breach is not cured or corrected within 15 days of written notice thereof
from the Company (except for breaches of Sections 1(c), 6 or 7 of this
Agreement, which cannot be cured and for which the Company need not give any
opportunity to cure); or

 

b) CERVANTES is grossly negligent in the performance of services to the Company,
or commits any act of personal dishonesty, fraud, embezzlement, breach of
fiduciary duty or trust against the Company; or

 

c) CERVANTES is indicted for, or convicted of, or pleads guilty or nolo
contendere with respect to, theft, fraud, a crime involving moral turpitude, or
a felony under federal or applicable state law; or

 

d) CERVANTES commits continued and repeated substantive violations of specific
written directions of the Board, which directions are consistent with this
Agreement and Cervantes’ position as an executive officer, or continued and
repeated substantive failure to perform duties assigned by or pursuant to this
Agreement; or

 

e) CERVANTES continues to neglect his duties after receipt of notice thereof
from the Company (and the Company need give such notice only once).

 

“Person” shall mean an individual or a partnership, corporation, trust,
association, Limited Liability Company, governmental authority or other entity.

 

“Portfolio Company” shall mean any person which has engaged the Company for the
provision of services.

 

“Term” shall mean the period commencing on the Effective Date and ending at the
close of business on the business day immediately preceding the eighteenth month
anniversary of the Effective Date.

 

3)Compensation and Benefits

 

For as long as CERVANTES shall be employed by the Company, CERVANTES shall
receive the compensation and benefits set forth in this Section 3.

 

 

(a) Salary. Compensation will commence at an annualized salary of $120,000
beginning upon the Effective Date. The base salary shall be payable in two
$5,000 installments on the 15th and first day of each month.

 

(b) Expense Reimbursement. CERVANTES shall be entitled to reimbursement from the
Company for the reasonable out-of-pocket costs and expenses which CERVANTES
incurs in connection with the performance of Cervantes’ duties and obligations
under this Agreement in a manner consistent with the Company’s practices and
policies therefore.

 

(c) Vacation. CERVANTES shall be entitled to three weeks paid vacation per year
(based on the Effective Date).

 



 

 

 

(d) Disability. In the event of any Disability CERVANTES shall receive the
compensation and benefits specified herein for 30 days. Such compensation and
benefits shall be received at the end of the disability.

 

(e) Withholding. At Cervantes’ election, the Company may deduct from any
compensation payable to CERVANTES (including payments made pursuant to Section 5
of this Agreement in connection with or following termination of employment)
amounts it believes are required to be withheld under federal and state law,
including applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other social security payments, state disability and other
insurance premiums and payments.

 

(f) Key Man Insurance. The Company may, at its own expense, purchase a key man
life insurance policy at an amount to be determined naming the Company as a
beneficiary. At the time that CERVANTES is no longer employed by the Company,
CERVANTES will have the right to retain the policy. It is expressly understood
between the Company and CERVANTES that the Company will not have any further
obligation with respect to the policy following Cervantes’ employment by the
Company.

 

4)Term of Employment

 

Cervantes’ employment pursuant to this Agreement shall commence on the Effective
Date, as defined in Section 2 and shall terminate on the earliest to occur of
the following:

 

a) upon the date set forth in a written notice of termination from CERVANTES to
the Company (which date shall be at least four months after the effective date
and at least 30 days after the delivery of that notice); provided, however, that
in the event CERVANTES delivers such notice to the Company, the Company shall
have the right to accelerate such termination by written notice thereof to
CERVANTES (and such termination by the Company shall be deemed to be a
termination of employment pursuant to this Section 4(a), and not a termination
pursuant to Section 4(d) or 4(e) hereof);

 

b) upon the death of CERVANTES;

 

c) upon delivery to CERVANTES of written notice of termination by the Company if
CERVANTES shall suffer a Disability;

 

d) upon delivery to CERVANTES of written notice of termination by the Company
For Cause;

 

e) upon delivery to CERVANTES of written notice of termination by the Company
Without Cause; or

 

5)Confidentiality.

 

CERVANTES agrees not to disclose or use at any time (whether during or after
Cervantes’ employment with the Company) for Cervantes’ own benefit or purposes
or the benefit or purposes of any other Person any databases, trade secrets,
proprietary data, or other confidential information, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financial methods, plans, or the business and affairs of the
Company generally, provided that the foregoing shall not apply to information
which is not unique to the Company or which is generally known to the industry
or the public other than as a result of Cervantes’ employment with the company.
CERVANTES agrees that upon termination of his employment with the Company for
any reason, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and/or any
Portfolio Company, except that he may retain personal notes, notebooks, diaries
and addresses and phone numbers. CERVANTES further agrees that he will not
retain or use for his account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company.

 



 

 

 

6)Miscellaneous

 

a) Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:

 

If to the Company, to:

 

Staffing 360 Solutions, Inc.

Alfonso J. Cervantes, President

641 Lexington Avenue, Suite 1526

New York, NY 10022

 

If to CERVANTES, to:

 

Alfonso J. Cervantes

641 Lexington Avenue, Suite 1526

New York, NY 10022

 

Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails. Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.

 

b) Entire Agreement.  This Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein.  Without limiting the foregoing, this
Agreement supersedes those certain term sheets and/or agreements dated prior to
date hereof. No representations, oral or otherwise, express or implied, other
than those contained in this Agreement have been relied upon by any party to
this Agreement.

 

c) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

d) Governing Law.  This Agreement has been made and entered into in the State of
New York and shall be construed in accordance with the laws of the State of New
York.

 

e) Captions.  The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.

 

f) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 



 

 

 

g) Attorneys’ Fees.  If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, its
reasonable attorneys’ fees, costs and expenses.  The prevailing party is the
party who is entitled to recover its costs in the action or proceeding.  A party
not entitled to recover its costs may not recover attorneys’ fees.  No sum for
attorneys’ fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys’ fees.

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

Staffing 360 Solutions, Inc.

 

By: /s/ Allan Hartley_______________

 

Its: CEO

 

 

_/s/ Alfonso J. Cervantes___________

Alfonso J. Cervantes

 



 

 

